UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6825


DAWUD RAHIM,

                    Plaintiff - Appellant,

             v.

THE SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE, AND
PARDON SERVICES,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:16-cv-02440-JMC)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawud Rahim, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dawud Rahim appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Rahim v. SC Dep’t of

Prob., No. 0:16-cv-02440-JMC (D.S.C. June 7, 2017). We deny Rahim’s motion to

amend. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2